Filed 10/29/21 In re Monica R. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 In re Monica R., et al., Persons                               B311061
 Coming Under Juvenile Court
 Law.                                                           (Los Angeles County Super.
 _______________________________                                 Ct. No. 18CCJP08147)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,
                                                                 ORDER MODIFYING
           Plaintiff and Respondent,                             OPINION

           v.                                                    [There is no change in
                                                                 judgment.]
 E.R.,

           Defendant and Appellant.

BY THE COURT:
      It is ordered that the opinion filed herein on October 28,
2021, is modified as follows:
      On the caption page, delete case number 18CJJP08147 and
replace it with 18CCJP08147.
      There is no change in judgment.



RUBIN, P. J.                                     BAKER, J.                              KIM, J.
Filed 10/28/21 In re Monica R. CA2/5 (unmodified opinion)
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 In re Monica R., et al., Persons                               B311061
 Coming Under Juvenile Court
 Law.                                                           (Los Angeles County Super.
 _______________________________                                 Ct. No. 18CJJP08147)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 E.R.,

           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Debra R. Archuleta, Judge. Affirmed in part,
reversed in part, and remanded.
      Christopher R. Booth, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel, for Plaintiff and Respondent.
                   ___________________________
       Mother appeals from the juvenile court’s order terminating
her parental rights over her nine-year-old daughter. When
daughter was seven years old, the Department of Children and
Family Services (Department) removed her from mother’s
custody due to severely unsanitary conditions in the family home.
During the ensuing two years, mother visited and called
daughter in her foster home, and daughter said she wanted to
return to mother’s care.
       At the selection and implementation hearing, mother’s
counsel asked the juvenile court to order a bonding study and
hold a contested hearing to permit mother to prove the parental-
benefit exception to the termination of parental rights. 1 The trial
court denied these requests, reasoning a bonding study was
unnecessary because “mere visitation” is insufficient to trigger
this exception.
       Although a juvenile court is afforded considerable
discretion in deciding whether to grant a bonding study, it was an
abuse of discretion to refuse to order the requested study on the
state of the record before the juvenile court—which was notably
lacking much information about the relationship between mother
and daughter. As a recent Supreme Court case explains, such a
study was accordingly necessary to permit the juvenile court to
evaluate the complexities of a ruling on the parental-benefit
exception. (In re Caden C. (2021) 11 Cal.5th 614 (Caden C.).) We
shall therefore reverse the parental rights termination order as


1     We use the phrases “parental-benefit exception” and
“parental bond exception” as labels for the exception currently
codified at Welfare and Institutions Code section 366.26,
subdivision (c)(1)(B)(i).




                                 2
to daughter with directions to order the requested bonding study
and thereafter redetermine the question of whether adoption,
guardianship, or some other resolution is most appropriate for
the dependency proceedings commenced because of a filthy home.
       FACTUAL AND PROCEDURAL BACKGROUND
      In December 2018, the Department detained daughter,
then seven years old, and her younger brothers (ages three years
old and one month) from their parents’ care due to severely
unsanitary conditions in their home. Daughter told the social
worker mother cared for her, provided her clean clothes, and
cooked her meals. However, the social worker documented
repeated instances of health hazards in the home. In January
2019, the court declared the children dependents, and removed
them from their parents’ custody. The children were all placed
with the same foster family. The court ordered reunification
services for the parents and monitored visitation. Mother
appealed, and we affirmed the court’s orders. (See In re M.R.
(Sept. 27, 2019, B295466) [nonpub. opn.].)2
      In September 2019, the juvenile court held a six-month
review hearing. The Department reported the parents had had
“sporadic visitation with the children,” however, mother called
daughter every day, and daughter, now eight years old, said she
wanted to return to mother’s care. The court ordered the
Department to provide additional reunification services.
      For the next six months, mother proceeded to consistently
attend weekly visits with the children and call them daily. In
March 2020, mother stopped in-person visits due to concerns
about COVID-19. Mother continued to maintain contact with the

2     We described the filthy and unsanitary conditions in detail
in our prior opinion.



                                3
children daily either by phone or “video chat.” In August 2020,
the Department reported that daughter was building “a healthy
appropriate relationship with foster mother” but still missed
mother and wanted to return to her care. Foster mother
monitored the children’s calls with mother and “reported no
major concerns with mother.” Mother “did her best to try to
engage with the children but it was challenging at times to
maintain” the attention of the now five-year-old and one-year-old.
      In October 2020, the court held a review hearing, and
terminated reunification services. The juvenile court set a
“permanency planning review hearing” under Welfare and
Institutions Code section 366.26.3 Over the months leading up
the section 366.26 hearing, mother continued to call or video chat
with the children daily. During these visits or calls, mother
“focuse[d] more on” daughter than the younger children, and
“mainly” spoke to daughter as the five-year-old was “unable to
stay on the phone.” Mother was “appropriate during video or
telephone calls, as she ask[ed] the children about their day and
ma[de] conversation about what she does at home.”
      The Department recommended termination of parental
rights and adoption by the children’s foster parents who had
expressed a willingness to adopt. While daughter reported
feeling “happy and safe in the home” of her caregivers, she
continued to express a desire to return to her mother’s care.
      In February 2021, the court held a selection and
implementation hearing. At the hearing, mother’s counsel asked
the court to order a bonding study and hold a contested hearing
“under the parental bond exception.” Minor’s counsel, who

3     All undesignated statutory references are to the Welfare
and Institutions Code.



                                4
represented all three children, argued only, “I would oppose
setting this for a contest on the parental bond exception and
point out that although mother had had regular visits, she hasn’t
had a parental role with the children, which would be required to
sustain the parental bond exception.” The court agreed on the
ground, “Mere visitation with the children is not enough to
trigger the parental bond exception.”
      Neither counsel nor the court addressed the children’s
individual relationships with mother or any specific facts in the
record. The juvenile court concluded generally that mother could
not establish an exception to the termination of parental rights as
to any of her children, terminated parental rights, and ordered
adoption as the permanent plan. Mother timely appealed. She
challenges on appeal only the court’s orders as to daughter.
                           DISCUSSION
1.     The Parental-Benefit Exception and Bonding Studies
       At a selection and implementation hearing, the juvenile
court “must sift through often complicated facts to weigh
competing benefits and dangers for the child. It must consider
practical realities over which it has limited control and envision a
child’s future under contingent conditions. And it must navigate
situations that can change as quickly as the children before the
court do.
       ‘To ease the court’s difficult task in making this important
decision, the statute provides a carefully calibrated process.
Even if a court finds by clear and convincing evidence that the
child is likely to be adopted, the parent may avoid termination of
parental rights by establishing at least one of a series of
enumerated exceptions. If the parent establishes that an
exception applies, the statute sets out additional steps for




                                 5
selecting a permanent plan for the child that preserves parental
rights. Going step by step through the prescribed process, the
court can somewhat more easily accomplish the statutory goals of
protecting the parent and child from an overhasty termination of
their relationship while ensuring that the child is expeditiously
placed in a safe and stable home.” (Caden C., supra, 11 Cal.5th
at p. 625.)
       When a parent seeks to establish the parental-benefit
exception, she must show that “the parent-child relationship
promotes the well-being of the child to such a degree as to
outweigh the well-being the child would gain in a permanent
home with new, adoptive parents.” (In re Autumn H. (1994)
27 Cal.App.4th 567, 575; Caden C., supra, 11 Cal.5th at p. 634.)
The legal test is straightforward. A parent must prove, by a
preponderance of the evidence, that the parent has regularly
visited with the child, that the child would benefit from
continuing the relationship, and that terminating the
relationship would be detrimental to the child. (See § 366.26,
subd. (c)(1)(B)(i); Evid. Code, § 115.) “The language of this
exception, along with its history and place in the larger
dependency scheme, show that the exception applies in situations
where a child cannot be in a parent’s custody but where severing
the child’s relationship with the parent, even when balanced
against the benefits of a new adoptive home, would be harmful
for the child.” (Caden C., supra, 11 Cal.5th at p. 631.)
       “The first element — regular visitation and contact — is
straightforward. . . . As to the second element, courts assess
whether ‘the child would benefit from continuing the
relationship.’ (§ 366.26, subd. (c)(1)(B)(i).) Again here, the focus
is the child. And the relationship may be shaped by a slew of




                                 6
factors, such as ‘[t]he age of the child, the portion of the child’s
life spent in the parent’s custody, the “positive” or “negative”
effect of interaction between parent and child, and the child’s
particular needs.’ . . . [O]ften expert psychologists who have
observed the child and parent and can synthesize others’
observations will be an important source of information about the
psychological importance of the relationship for the child.”
(Caden C., supra, 11 Cal.5th at pp. 632–633.)
       “Concerning the third element — whether ‘termination
would be detrimental to the child due to’ the relationship — the
court must decide whether it would be harmful to the child to
sever the relationship and choose adoption. (§ 366.26,
subd. (c)(1)(B); see also § 366.26, subd. (c)(1)(D).) . . . What
courts need to determine, therefore, is how the child would be
affected by losing the parental relationship — in effect, what life
would be like for the child in an adoptive home without the
parent in the child’s life. [Citation.] . . . In each case, then, the
court acts in the child’s best interest in a specific way: it decides
whether the harm of severing the relationship outweighs ‘the
security and the sense of belonging a new family would confer.’
[Citation.] ‘If severing the natural parent/child relationship
would deprive the child of a substantial, positive emotional
attachment such that,’ even considering the benefits of a new
adoptive home, termination would ‘harm[ ]’ the child, the court
should not terminate parental rights. [Citation.]” (Caden C.,
supra, 11 Cal.5th at p. 633.)
       “That subtle, case-specific inquiry is what the statute asks
courts to perform: does the benefit of placement in a new,
adoptive home outweigh ‘the harm [the child] would experience
from the loss of [a] significant, positive, emotional relationship




                                  7
with [the parent?]’ [Citation.] When the relationship with a
parent is so important to the child that the security and stability
of a new home wouldn’t outweigh its loss, termination would be
‘detrimental to the child due to’ the child’s beneficial relationship
with a parent. (§ 366.26, subd. (c)(1)(B)(i), italics added.)”
(Caden C., supra, 11 Cal.5th at p. 633.)
      “What’s more, understanding the harm associated with
severing the relationship is a subtle enterprise — sometimes
depending on more than just how beneficial the relationship is.
In many cases, ‘the strength and quality of the natural
parent/child relationship’ will substantially determine how
detrimental it would be to lose that relationship, which must be
weighed against the benefits of a new adoptive home. [Citation.]
A child would benefit from continuing a strong, positive, and
affirming relationship, and it would be destabilizing to lose that
relationship. Sometimes, though, a relationship involves tangled
benefits and burdens. In those cases, the court faces the complex
task of disentangling the consequences of removing those
burdens along with the benefits of the relationship.” (Caden C.,
supra, 11 Cal.5th at p. 634.)
      “In attempting to establish or eliminate this exception to
the preference for adoption, the parties or the court may require a
bonding study to illuminate the intricacies of the parent-child
bond so that the question of detriment to the child may be fully
explored.” (In re S.R. (2009) 173 Cal.App.4th 864, 869.) “Trial
courts should seriously consider, where requested and
appropriate, allowing for a bonding study or other relevant expert
testimony.” (Caden C., supra, 11 Cal.5th at p. 633, fn. 4.)




                                 8
2.    Standard of Review
      We review the court’s decision to deny a bonding study for
abuse of discretion or “whether, under all the evidence viewed in
a light most favorable to the juvenile court’s action, the juvenile
court could have reasonably refrained from ordering a bonding
study.” (In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1341.)
3.    Remand is Necessary for the Juvenile Court to Order
      a Bonding Study
      Here, the juvenile court declined to order a bonding study
apparently believing mother could not prove the parental-benefit
relationship exception even with a bonding study. 4 The record
does not support that view.



4      The dissent correctly observes that, at the selection and
implementation hearing, the juvenile court stated that parents
have “not maintained regular visitation with the children.” The
transcript also reflects that children’s counsel, who opposed the
bonding study, acknowledged at the hearing that “mother has
had regular visitation visits.” Children’s counsel’s argument was
that, regular visits aside, mother “hasn’t had a parental role with
the children that would be required to sustain the parental role
exception.” Counsel’s point was that, even with regular
visitation, mother had not satisfied the second and third
elements of the statute. (§ 326.26, subd. (c)(1)(B)(i).) Mother’s
counsel and children’s counsel then discussed mother’s visitation,
especially during the pandemic. The juvenile court responded,
consistent with the statute, “It is the position of the court that
the mere visitation with the children is not enough to trigger the
parental bond exception.” Shortly thereafter, the court made the
finding quoted in the dissent. On this state of the record, with
the focus on the parental role and a requested bonding study, we
conclude the trial court denied the request for those reasons, not
for irregular visitation.



                                 9
       The juvenile court made its decision before Caden C. was
decided. The juvenile court, thus, was not in a position to
consider either (1) the Supreme Court’s underscoring of the
complexities of assessing the parental-benefit relationship and
the detriment to the child; or (2) the Court’s suggestion that
juvenile courts “should seriously consider, where requested and
appropriate, allowing for a bonding study or other relevant expert
testimony.” (Caden C., supra, 11 Cal.5th at p. 633, fn. 4.) Even
when considered on the state of the law before Caden C.—and
certainly on the state of the law after that decision—a bonding
study as to daughter was necessary because applicability of the
parent-child relationship exception was far from an open and
shut case.
       The record before the juvenile court concerning the extent
of mother and daughter’s relationship was rather sparse.
Daughter lived with her parents until she was seven years old,
and the court removed daughter due to unsanitary conditions in
the home. There was no evidence mother mistreated daughter;
instead, daughter told the social worker mother cared for her,
provided her clean clothes, and cooked her meals. Nor was there
evidence of substance abuse, domestic violence or other similar
issues that regularly reach the juvenile courts. Although mother
initially visited daughter “sporadically,” after the first few
months of removal, mother’s visitation then became consistent:
she had weekly visits with daughter until the COVID-19
outbreak, at which point mother regularly visited with daughter
every other day through video chat and spoke with daughter on
the phone the other days.
       No evidence suggested mother’s visits with daughter had a
negative impact on her. Instead, mother was reported to be




                               10
appropriate during her contact with daughter, and during the
two years daughter lived with her foster parents prior to the
selection and implementation hearing, daughter did not waver
from her desire to return to mother’s care.5
      This was the sum of the evidence about mother and
daughter’s relationship, none of which included any observations,
by experts or others, on the parent-child bond. There was, of
course, the filthy home that was what prompted dependency
proceedings in the first place, but that says nothing about the
quality of the relationship between mother and daughter and
whether daughter would be greatly harmed by severing it.
Indeed, perhaps the best evidence on that score was daughter’s
steadfast desire to return to mother’s care. On the state of the
evidence, mother should have had the opportunity to reinforce by
expert evidence what in several respects was apparent:
termination of parental rights is too severe a sanction.
      The point is well illustrated by Caden C. In that case, the
dependent child had lived with his mother until he was four
years old and was similarly “distressed at the prospect of not
living with his mother,” “[n]umerous witnesses described how
they’d observed the relationship” over a four-day section 366.26
hearing. (Caden C., supra, 11 Cal.5th at p. 627.) Mother’s expert
provided a bonding study and testified the child had “an intense
bond with” his mother such that “losing contact with [her] would
compound [the child’s] other traumas . . . .” (Ibid.) The child
protection agency also put on an expert in parent-child bonding


5     Our review of the reporter’s transcript reveals that, at the
selection and implementation hearing, neither the court nor
counsel gave significant attention to daughter’s relationship with
her mother.



                                11
who testified the child had a “ ‘very strong emotional bond with
his mother,’ ” but opined “ ‘the narrowness of the bond poses a
risk to [the child’s] ability to devote his attention, energy,
investment to developmentally appropriate tasks now of learning
[and] socialization.’ ” (Ibid.)
       The record established in Caden C. allowed for the “subtle,
case-specific inquiry” required by the parental bond exception.
(Caden C., supra, 11 Cal.5th at p. 633.) That could not happen
here without additional information in the record. As we have
already highlighted, daughter was removed from her parents
after living together for many years, mother consistently
maintained contact with the child for over a year before the
selection and implementation hearing, daughter’s contact with
the parent was reported to only be appropriate and there was no
evidence the visits had a negative effect on the child, and
daughter consistently expressed a desire to return to her parent’s
care. As our Supreme Court has now rather strongly signaled,
this is the type of scenario where a bonding study would provide
necessary illumination of the complex question of detriment to
the child caused by the termination of parental rights.
       Finally, we address the Department’s argument that
mother’s request for a bonding study came too late in the
proceedings, citing to In re Richard C. (1999) 68 Cal.App.4th
1191. In that case, the court held that a request for a bonding
study made just prior to a section 366.26 hearing “came too late
in the proceedings to be a necessary part of the court’s efforts to
develop a permanent plan for the children.” (Id. at p. 1197.) The
court explained: “The Legislature did not contemplate such last-
minute efforts to put off permanent placement. [Citation.] While
it is not beyond the juvenile court’s discretion to order a bonding




                                12
study late in the process under compelling circumstances, the
denial of a belated request for such a study is fully consistent
with the scheme of the dependency statutes . . . .” (Id. at
p. 1197.)
      We agree that late-filed requests for a bonding study
should be discouraged. Here, mother’s request would have
required the juvenile court to continue the section 366.26
hearing, causing significant delay at a critical stage of the
proceedings. The Legislature and our Supreme Court have
repeatedly indicated the importance of avoiding “unnecessary
delay in providing permanency for children” in dependency
proceedings. (In re Marilyn H. (1993) 5 Cal.4th 295, 310.) In our
view, a last-minute request for a bonding study should be granted
rarely. But Caden C.’s emphasis on the difficulty of determining
the parental-benefit exception and its call for serious
consideration of such studies counsels against treating
untimeliness as a talisman for denial.6
                         DISPOSITION
      The order terminating parental rights over daughter
Monica R. is reversed and the cause is remanded with directions
to order the bonding study requested by counsel for mother and
thereafter hold a new section 366.26 hearing as to Monica R. In




6     Our resolution of this issue makes it unnecessary to
consider whether mother’s attorney provided ineffective
assistance of counsel by not earlier requesting a bonding study.



                                13
all other respects, i.e., as to the younger brothers, the juvenile
court’s parental rights termination order is affirmed.




                                      RUBIN, P. J.
I CONCUR:



                   BAKER, J.




                                 14
In re M.R. et al. /
Department of Children and Family Services v. E.R.
B311061



KIM, J., Dissenting



       I respectfully dissent.
       This case does not raise the issue decided by the majority,
that is, whether a limited remand is appropriate when a juvenile
court finds that a parent has maintained consistent visitation but
nonetheless declines to order a bonding study. Here, the court, in
terminating mother’s parental rights, found that “each of these
parents has not maintained regular visitation with the children,
and [it did] not believe that a bond with these children has been
established sufficient to trigger the parental bond exception.”
Mother does not challenge the sufficiency of the evidence
supporting the court’s finding that the first element of the
parental benefit exception did not apply. Absent a finding that
the court’s ruling was without substantial evidence, I think it
inappropriate to remand this matter to the juvenile court to
reconsider whether to order a bonding report. Such a report may
be relevant to the second and third elements of the parental
benefit exception, “whether ‘the child would benefit from
continuing the relationship’” and “whether ‘termination would be
detrimental to the child due to’ the relationship” but has no




                                1
relevance to the first element, which our Supreme Court observed
“is straightforward. The question is just whether ‘parents visit
consistently[.]’” (In re Caden C. (2021) 11 Cal.5th 614, 632–633.)




                  KIM, J.




                                2